NO. 07-09-0134-CV

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL B

JUNE 30, 2009
______________________________

APPARAJAN GANESAN, APPELLANT

V.

MALCOLM L. CARTER, ET AL., APPELLEES
_________________________________

FROM THE 47TH DISTRICT COURT OF POTTER COUNTY;

NO. 93,372-A; HONORABLE HAL MINER, JUDGE
_______________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.
MEMORANDUM OPINION
          Appellant, Apparajan Ganesan, pro se, filed a notice of appeal of summary
judgment entered in favor of appellees.  By this Order, the trial court dismissed Ganesan’s
claims with prejudice.  We dismiss for want of prosecution.
          After Ganesan timely filed his notice of appeal, the clerk of the trial court filed a
motion for extension of time to file the record indicating that appellant had neither paid or
made arrangements to pay for preparation of the record nor had filed a written designation
of the items to be included in the record in this cause.  We granted the clerk’s request for
extension of 30 days.  On May 26, 2009, this Court granted the clerk’s extension request
and directed Ganesan to certify to this Court the date upon which he complied with Texas
Rule of Appellate Procedure 35.3(a)(2) or to provide a reasonable explanation for his non-compliance by June 15, 2009.  See Tex. R. App. P. 35.3(a)(2).  Ganesan was also notified,
by this May 26, 2009 letter, that failure to comply with the directive of this Court could result
in dismissal of the appeal for want of prosecution.  See Tex. R. App. P. 37.3(b).  To date,
Ganesan has not responded to our letter nor have we received any indication from the
clerk that Ganesan has taken appropriate action to comply with the requisites of the rule. 
          Because no clerk’s record has been filed in this appeal due to the fault of Ganesan
and after this Court has afforded Ganesan reasonable opportunity to comply with the
requisites, we now dismiss this appeal for want of prosecution.  See id.
 
                                                                           Mackey K. Hancock
                                                                                    Justice